DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment filed on 04/21/2022 was entered.
Amended claims 25, 27, 29-38, 40, and 42-51 are pending in the present application.
Applicant’s election without traverse of the following species in the reply filed on 08/14/2021 is acknowledged.  Applicant elected: (a) SEQ ID NO: 1; (b) an HIV-1 lentiviral transfer plasmid; and (c) an RNAi agent.
Claims 50-51 were withdrawn previously from further considerations because they are directed to non-elected species.
Accordingly, amended claims 25, 27, 29-38, 40 and 42-49 are examined on the merits herein with the above elected species.

Terminal Disclaimer
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,106,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
1.	The nonstatutory double patenting rejection over U.S. Patent No. 10,106,816 was withdrawn in light of the Terminal Disclaimer filed on 04/21/2022.
2.	The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Galvin et al (US 2012/0027725) and evidenced by Chamanian et al (Cell Host & Microbe 13:181-192; 2013; IDS) was withdrawn upon further consideration, particularly Galvin et al do not teach or suggest any HIV-1 transfer vector comprising gag-pol genes or specifically a gag gene containing at least the Gag-Pol ribosomal frameshift signal (paragraphs [0051], [0081]-[0088]; and Fig. 1C).
3.	The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galvin et al (US 2012/0027725) in view of Kingsman et al (US 6,541,248; IDS) and evidenced by Chamanian et al (Cell Host & Microbe 13:181-192; 2013; IDS) was also withdrawn upon further consideration, and for the same reasons set forth above. 

Claim Objections
Claim 25 is objected to because of the phrase “stem cell loop structure”.  The extra term “cell” is inadvertently inserted into the above phrase.  It should be “stem loop structure”.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 25, 29-38 and 42-49 are still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a slightly modified rejection necessitated by Applicant’s amendment. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Amended claims 25 and 29-36 are directed to a method of enhancing the infectivity of recombinant HIV-1 particles produced from a cell transfected with an HIV-1 lentiviral vector construct comprising a genomic RNA packaging enhancer (GRPE) element consists essentially of any nucleic acid sequence as long as said nucleic acid sequence corresponds to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, and maintains P2 and P3 stem loop structure and includes two or fewer nucleotide substitutions (e.g., 2, 1 and/or 0 nucleotide substitutions), not necessarily limited to the sequence of SEQ ID NO:1 (elected species) or SEQ ID NO:2 (SEQ ID NO:1 plus two extra nucleotides at the 3’-end), wherein the presence of the GRPE in the HIV-1 lentiviral vector construct increases HIV-1 genomic RNA packaging in the recombinant HIV-1 particles produced by the transfected cell and enhanced infectivity of the recombinant HIV-1 particles released from the transfected cell.  
Amended claims 37-38 and 42-49 are drawn to a method of increasing the transduction efficiency of an HIV-1 lentiviral vector construct by inserting a genomic RNA packaging enhancer (GRPE) element consists essentially of any nucleic acid sequence as long as said nucleic acid sequence corresponds to a nucleic acid sequence encoding the P2 and P3 stem loops in the gagp1-p6 domain of the HIV-1 RNA wild-type genome, and maintains P2 and P3 stem loop structure and includes two or fewer nucleotide substitutions (e.g., 2, 1 and/or 0 nucleotide substitutions), not necessarily limited to the sequence of SEQ ID NO:1 (elected species) or SEQ ID NO:2 (SEQ ID NO:1 plus two extra nucleotides at the 3’-end), wherein the presence of the GRPE element increases HIV-1 genomic RNA packaging in the recombinant HIV-1 particles produced by transfected first cell and increased transduction efficiency of the recombinant HIV-1 particles administered to a second cell.
Apart from disclosing the genomic RNA packaging enhancer (GRPE) element comprising the sequence of SEQ ID NO:1 or SEQ ID NO:2 and encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, along with 3 GRPE mutants (mu1, mu2 and mu4) containing certain point mutations causing minor rearrangement in the general structure of both P2 and P3 stem loops that enhance HIV-1 gRNA packaging and infectivity of recombinant HIV-1 particles (Paragraphs 122-129; Figs. 1-5, 8, 10-11), the instant disclosure fails to provide sufficient written description for any other GRPE element as long as it consists essentially of any nucleic acid sequence corresponding to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, and maintains P2 and P3 stem loop structure and including two or fewer nucleotide substitutions that increases HIV-1 genomic RNA packaging and infectivity/transduction efficiency of recombinant HIV-1 particles as encompassed by the instant claims.  For example, apart from SEQ ID NO:1 and SEQ ID NO:2 at least what exactly are the primary sequences/structures for these corresponding nucleic acid sequences that have the recited properties as encompassed broadly by the claims?  Particularly, even the presence of an entire linear GRPE element comprising the sequence of SEQ ID NO: 1 by itself is not sufficient to enhance packaging and infectivity/transduction efficiency of recombinant HIV-1 viral particles due to its positional dependence for gRNA encapsidation (see Fig. 4 and paragraphs 126-128), let alone for any nucleic acid sequence corresponding to a nuclei acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome.  Moreover, SEQ ID NO:1-based GRPE element mutants 3 and 5 containing as little as 4 nucleotide substitutions and 3 nucleotide substitutions, respectively, in the P2SL and P3SL have significant changes in the P2 and P3SL that result in significant reduction in packaging and loss of infectivity, indicating importance of a GRPE secondary structure on gRNA encapsidation/packaging and infectivity (paragraph 129 and Fig. 5).  Furthermore, Kingsman et al (WO 99/32646) stated “The sequence requirements for packaging HIV vector genomes are complex.  The HIV-1 packaging signal encompasses the splice donor site and contains a portion of the 5’-untranslated region of the gag gene which has a putative secondary structure containing 4 short stem-loops.  Additional sequences elsewhere in the genome are also known to be important for efficient encapsidation of HIV.  For example, the first 350 bps of the gag protein coding sequence may contribute to efficient packaging and ill-defined regions of env are also implicated…..We have surprisingly found that the structure of the packaging signal in non-primate lentiviruses is entirely different from that of HIV.  Instead of a short sequence of 4 stem loops followed by an ill-defined region of gag and env sequences, we have discovered that a shorter region of the gag gene suffices for efficient packaging.  Indeed deletion of larger regions of the gag gene in EIAV vectors is advantageous and leads to higher titer viral vector being produced” (page 3, lines 7-22).  Since the prior art at the effective filing date of the present application failed to provide sufficient description for the above issues as evidenced at least by the teachings of Kingsman et al (WO 99/32646), Arts, E (WO 2007/098326; IDS) and Kingsman et al (US 6,541,248; IDS), it is incumbent upon the present application to do so.  Finally, the instant specification also fails to provide a sufficient number of a representative number of species for a broad genus of an HIV-1 lentiviral vector construct comprising a GRPE element consisting essentially of any nucleic acid sequence corresponding to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, and maintains P2 and P3 stem loop structure and two or fewer nucleotide substitutions; that possesses enhanced/increased HIV-1 genomic RNA packaging and infectivity/transduction efficiency for recombinant HIV-1 particles in the methods as claimed broadly.   
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the detailed structure of a representative number of species for a broad genus of an HIV-1 lentiviral vector construct comprising a GRPE element consisting essentially of any nucleic acid sequence corresponding to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, and maintains P2 and P3 stem loop structure and two or fewer nucleotide substitutions; that possesses enhanced/increased HIV-1 genomic RNA packaging and infectivity/transduction efficiency for recombinant HIV-1 particles in the methods as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment filed on 04/21/2022 (pages 8-13) have been fully considered, but they are respectfully not found persuasive for the following reasons. 
Applicant argued basically that the specification already discloses that the genomic RNA packaging enhancer (GRPE) element can include a nucleic acid segment derived from the HIV-1 genome and comprises and consists of the essentially elements of a wild-type HIV-1 GRPE element, including the P2 stem loop (P2SL), which contains a “slippery sequence” flanked at the 3’ end by the continuous P3SL, which essential for ribosomal frameshifting and the RNA packaging enhancing ability of the GRPE element (paragraph [0053]).  Additionally, Applicant argued that the specification also teaches that the GRPE element comprises or consists essentially of a nucleic acid corresponding to nucleotides 1958-2289 of HI-1 RNA (SEQ ID NO:1), or a nucleic acid sequence corresponding to nucleotides 1958-2292 of HIV-1 RNA (SEQ ID NO:2) (paragraph [0055]), as well as a GRPE element having at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95% identical to SEQ ID NO:1 (paragraph [0054]).  Applicant further argued that paragraph [00129] also describes specific examples of functional GRPE mutations causing minor rearrangement in the general structure of both P2 and P3SL (mu1, mu2 and mu4 in Fig. 5B), along with example 2 providing further example where GRPE element corresponding to nucleotides 1879-2292 also had an increased RNA packaging (paragraph [00138] and Fig. 10).  Applicant also argued that paragraphs [0056]-[0057] describing how a nucleic acid can be tested to determine whether it functions as a GRPE element.  Accordingly, Applicant argued that the instant claims comply with the written description requirement.
First, the instant claims recite the limitation “wherein the GRPE element consists essentially of a nucleic acid sequence corresponding to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, wherein the GRPE element maintains P2 and P3 stem cell loop structure and includes two or fewer nucleotide substitutions in the nucleic acid sequence corresponding to the nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome”.  Thus, the instant claims encompass the use of a genomic RNA packaging enhancer (GRPE) element consists essentially of any nucleic acid sequence as long as said nucleic acid sequence “corresponds to” a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, and maintains P2 and P3 stem loop structure and includes two or fewer nucleotide substitutions (e.g., 2, 1 and/or 0 nucleotide substitutions), not necessarily limited to the sequence of SEQ ID NO:1 (elected species) or SEQ ID NO:2 (SEQ ID NO:1 plus two extra nucleotides at the 3’-end), wherein the presence of the GRPE in an HIV-1 lentiviral vector construct increases HIV-1 genomic RNA packaging in recombinant HIV-1 particles produced by a transfected cell and enhanced infectivity of the recombinant HIV-1 particles released from the transfected cell. 
Second, merely stating that the GRPE element comprises or consists essentially of a nucleic acid “corresponding” to nucleotides 1958-2289 of HIV-1 RNA (SEQ ID NO:1), or a nucleic acid sequence “corresponding” to nucleotides 1958-2292 of HIV-1 RNA (SEQ ID NO:2) (paragraph [0055]), as well as a GRPE element having at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95% identical to SEQ ID NO:1 (paragraph [0054]); and 3 functional GRPE mutants (mu1, mu2 and mu4) containing specific point mutations on the sequence of SEQ ID NO:1 or SEQ ID NO:2 (paragraph [00127] and Fig. 5) are not deemed to be a sufficient description for a broad genus of an HIV-1 lentiviral vector construct comprising a GRPE element consisting essentially of any nucleic acid sequence corresponding to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, and maintains P2 and P3 stem loop structure and two or fewer nucleotide substitutions; that possesses enhanced/increased HIV-1 genomic RNA packaging and infectivity/transduction efficiency for recombinant HIV-1 particles in the methods as claimed broadly.  For example, what exactly are the primary sequences/structures for these corresponding nucleic acid sequences that have the recited properties as encompassed broadly by the claims?  Particularly, those corresponding nucleic acid sequences having 40%, 50%, 60%, 70%, 80% or 90% sequence identity to SEQ ID NO:1 (333 nts) or SEQ ID NO:2 (336 nts) (entailing up to 200 amino acid modifications in SEQ ID  NO:1 or SEQ ID NO:2), and yet they still maintain P2 and P3 stem loop structure and include two or fewer nucleotide substitutions in each of these corresponding nucleic acid sequences (Not two or fewer nucleotides substitutions in SEQ ID NO:1 or SEQ ID NO:2), as well as retaining the recited properties (namely increased HIV-1 genomic RNA packaging and enhanced infectivity of produced recombinant HIV-1 particles), let alone for those nucleic acid sequences that have as low as 1%, 5%, 10% or 20% sequence identity that “correspond” to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome as encompassed by the instant claims?     The instant specification already disclosed that SEQ ID NO:1-based GRPE element mutants 3 and 5 containing as little as 4 nucleotide substitutions and 3 nucleotide substitutions, respectively, in the P2SL and P3SL have significant changes in the P2 and P3SL that result in significant reduction in packaging and loss of infectivity (paragraph [00129] and Fig. 5).  
Third, since the prior art at the effective filing date of the present application failed to provide sufficient description for the above issues as evidenced at least by the teachings of Kingsman et al (WO 99/32646), Arts, E (WO 2007/098326; IDS) and Kingsman et al (US 6,541,248; IDS), it is incumbent upon the present application to do so.  Moreover, please also noted that adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
Both claims 27 and 40 recite the limitation “the GRPE element consisting essentially of the nucleic acid sequence having SEQ ID NO:1 or SEQ ID NO:2”; and it is unclear what is encompassed by this limitation.  This is because the limitation recites a less than fully open claim language of the term “consisting essentially of” that is followed by a fully open claim language of the term “having”.  Accordingly, it is unclear whether the GRPE element is consisting essentially of SEQ ID NO:1 or SEQ ID NO:2; or the GRPE element having SEQ ID NO:1 or SEQ ID NO:2?  Clarification is requested because the metes and bounds of the claims are not clearly determined.  For the purpose of a compact prosecution, since the term “consisting essentially of” is not defined by the instant specification and absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Amended claims 25, 29-33, 35-38, 42-46 and 48-49 are still rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arts, E (WO 2007/098326; IDS) and evidenced by Chamanian et al (Cell Host & Microbe 13:181-192; 2013; IDS).  This is a slightly modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method of enhancing the infectivity/increasing transduction efficiency of recombinant HIV-1 particles in a cell using an HIV-1 lentiviral vector construct comprising a genomic RNA packaging enhancer (GRPE) element and HIV-1 lentiviral nucleic acid sequences sufficient for reverse transcription and packaging in the cell, wherein the GRPE consists essentially of a nucleic acid sequence corresponding to a nucleic acid encoding the P2 and P3 stem loops in the gagp1-p6 domain of the HIV-1 RNA wild-type genome and with two or fewer nucleotide substitutions (e.g., 2, 1 or 0 nucleotide substitutions), wherein the HIV-1 lentiviral vector construct increases HIV-1 genomic RNA packaging and infectivity/transduction efficiency of the recombinant HIV-1 particles.    It is noted that the term “consists essentially of” is not defined by the instant specification; and a “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”).  See also In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristic of applicant’s invention.  
Arts discloses a method for producing infectious recombinant HIV-1 viral particles, said method comprising:  transforming into mammalian cells such as 293T cells with a vector containing the primary recombinant (e.g., pRECnflHIV-1 containing a near full length HIV-1 genome with a deleted 5' LTR; pRECnflHIV-1 Δenv/URA3 and pRECnflHIV-1 Δpol/URA3) and a vector containing the complementation genome, wherein the complementation genome contains the R and U5 segments of the 5’ LTR, the pbs and the RNA packaging (ᴪ) region of the HIV genome (e.g., cpltRU5gag/tag, cpltRU5gag2/tag, cpltRU5gag3/tag and cplt-nflΔrbfRNA) (see at least Summary of the Invention; particularly page 6, last two paragraphs; last paragraph on page 15 continues to first paragraph of page 18; Fig. 2A-B and Fig. 3).  

    PNG
    media_image1.png
    714
    566
    media_image1.png
    Greyscale

Arts also states specifically “Optionally, the complementation genome may further include portions or the entirety of the gag and pol genes of HIV-1…..A subset of the viral particles produced by the transformed cells will contain both the primary recombinant genome and the complementation genome.  Other subsets of viral particles will contain only the primary recombinant genome or only the complementation genome and will not produce active infections.  Viral particles containing a primary recombinant genome and a complementation genome are believed to be infectious because of template switching occurring during reverse transcription of the viral genome" (last paragraph on page 16).  Thus, the teachings of Arts include the use of a HIV-1 vector construct containing a complementation genome that includes the entirety of the gag and pol genes of HIV-1 in addition to the R and U5 segments of the 5’ LTR, the pbs and the RNA packaging (ᴪ) region of the HIV genome for the production of infectious recombinant HIV-1 viral particles.  Such a complementation genome includes a genomic RNA packaging enhancer (GRPE) element comprising a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the RNA wild-type genome as evidenced by the teachings of Chamanian et al which identified the GRPE element located within the gag p1-p6 domain of the HIV-1 RNA wild type genome and overlapping the Gag-Pol ribosomal frameshift signal (see at least Summary).  Additionally, Arts also disclosed a method for producing infectious recombinant HIV-1 viral particles, said method comprising transforming 293T cells with a recombinant HIV-1 vector construct carrying the NL4-3 genome or NL4-3/Bal genome containing an inserted renilla luciferase and EGFP selectable marker gene, respectively (page 19, middle paragraph; particularly Fig. 4).  Each of these vector constructs comprises at least 5’ LTR, pbs, Ψ, gag, pol, env and 3’ LTR in addition to the inserted selectable marker; and therefore each also includes a genomic RNA packaging enhancer (GRPE) element comprising a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the RNA wild-type genome as evidenced by the teachings of Chamanian et al which identified the GRPE element located within the gag p1-p6 domain of the HIV-1 RNA wild type genome and overlapping the Gag-Pol ribosomal frameshift signal (see at least Summary and Fig. 5B).  
Accordingly, the above methods of Arts have the same method step(s) with the same starting materials as those of the presently claimed methods, and therefore they also result in enhancing the infectivity/transduction efficiency of HIV-1 particles relative to those that do not contain the GRPE element.
Thus, the reference anticipates the instant claims.

Alternatively, although Arts did not disclose explicitly a vector construct comprising the complementation genome further including the entirety of the gag and pol genes of HIV-1 and/or a recombinant HIV-1 vector construct carrying the NL4-3 or NL4-3/Bal genome with a selectable marker along with gag, pol and env genes comprise(s) a genomic RNA packaging enhancer (GRPE) element having a nucleic acid sequence corresponding to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, and including two or fewer (2, 1 or 0) nucleotide substitutions, and the presence of the GRPE element in a HIV-1 vector construct increases HIV-1 genomic RNA packaging, infectivity and/or transduction efficiency in the recombinant HIV-1 particles; it would have been obvious for an ordinary skill artisan at the effective filing date of the present application to recognize that such a complementation HIV-1 genome and/or a recombinant HIV-1 vector carrying the NL4-3 or NL4-3/Bal genome of Arts would also possess the GRPE element as claimed with a reasonable expectation of success in light of the evidence provided by Chamanian et al.  Moreover, with respect to the recited properties please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 102/103 rejection in the Amendment filed on 04/21/2022 (pages 13-18) have been fully considered, but they are respectfully not found persuasive for the following reasons. 
Applicant argued basically that currently amended independent claims 25 and 37 are not anticipated by nor obvious over the Arts reference and evidenced by the Chamanian reference.  Applicant argued that Arts merely provides a vector construct further includes a portion or the entirety of the gag and pol genes of HIV-1 but is silent to whether the GRPE element consisting essentially of a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 wildtype genome could be used at all, let alone that the presently recited GRPE element could increase genomic RNA packaging in recombinant HIV-1 particles produced by a transfected cell.  Applicant also argued that it is not inherent based on Arts that the presently recited GRPE element could be used to increase genomic RNA packaging in recombinant HIV-1 particles produced by a transfected cell.  Applicant further argued that the Chamanian reference is not a prior art and therefore it cannot be used to show that the vector in Arts would include the recited GRPE element.
First, with respect to the new limitation “the GRPE element consists essentially of” in independent claims 25 and 37 please noted that the term “consists essentially of” is not defined by the instant specification; and a “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”).  See also In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristic of applicant’s invention.  It is noted that in addition to the functional GRPE comprised of nucleotides 1958-2289 (SEQ ID NO:1), other functional GRPEs include GRPE comprised of nucleotides 1958-2292 (SEQ ID NO:2), GRPE comprised of nucleotides 1879-2289 (Figs. 8 and 10) and functional GRPE in the form of a wild-type HIV-genome.
Second, Arts discloses explicitly a method for producing infectious recombinant HIV-1 viral particles, said method comprising:  transforming into mammalian cells such as 293T cells with a vector containing the primary recombinant (e.g., pRECnflHIV-1 containing a near full length HIV-1 genome with a deleted 5' LTR; pRECnflHIV-1 Δenv/URA3 and pRECnflHIV-1 Δpol/URA3) and a vector containing the complementation genome, wherein the complementation genome contains the R and U5 segments of the 5’ LTR, the pbs and the RNA packaging (ᴪ) region of the HIV genome (e.g., cpltRU5gag/tag, cpltRU5gag2/tag, cpltRU5gag3/tag and cplt-nflΔrbfRNA), and that the complementation genome may further include the entirety of the gag and pol genes of HIV-1.  As depicted in Fig. 3 the primary recombinant pRECnflHIV-1 containing a near full length HIV-1 genome also comprises the entirety of the gag and pol genes of HIV-1, as well as the recombinant HIV-1 vector construct carrying the NL4-3 genome or NL4-3/Bal genome containing an inserted renilla luciferase and EGFP selectable marker gene, respectively, that are also utilized in a method for producing infectious recombinant HIV-1 viral particle (Fig. 4).  The Chamanian reference can be used as evidence showing that the vector containing the complementation genome, the primary recombinant pRECnflHIV-1, or the recombinant HIV-1 vector construct carrying the NL4-3 genome or NL4-3/Bal genome of Arts also contains the recited GRPE element since GRPE is present/located naturally in a gag gene region containing the Gag-Pol ribosomal frameshift signal of the HIV-1 RNA wild-type genome.  Additional supporting reference includes the teachings of Watts et al (Nature 460:711-766; doi:10.1038/nature08237, 2009) showing the architecture and secondary structure of the entire HIV-1 NL4-3 RNA genome that includes the gag-pol frameshift region in Figure 2a.
Third, since the methods for producing infectious recombinant HIV-1 viral particles of Arts have the same method step(s) with the same starting materials as those of the presently claimed methods, and therefore they also result in increasing HIV-1 genomic RNA packaging and enhancing the infectivity/transduction efficiency of HIV-1 particles relative to methods utilizing vector constructs that do not contain the GRPE element that is present in the entirety of the gag and pol genes of HIV-1.  Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Amended claims 25, 27, 37 and 40 are still rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arts, E (WO 2007/098326; IDS) in view of Kingsman et al (US 6,541,248; IDS) and evidenced by Chamanian et al (Cell Host & Microbe 13:181-192; 2013; IDS).  This is a slightly modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method of enhancing the infectivity/increasing transduction efficiency of recombinant HIV-1 particles in a cell using an HIV-1 lentiviral vector construct comprising a genomic RNA packaging enhancer (GRPE) element and HIV-1 lentiviral nucleic acid sequences sufficient for reverse transcription and packaging in the cell, wherein the GRPE consists essentially of a nucleic acid sequence corresponding to a nucleic acid encoding the P2 and P3 stem loops in the gagp1-p6 domain of the HIV-1 RNA wild-type genome and with two or fewer nucleotide substitutions (e.g., 2, 1 or 0 nucleotide substitutions), wherein the GRPE element consisting essentially of the nucleic acid sequence having SEQ ID NO:1 (333-nucleotide sequence), and wherein the HIV-1 lentiviral vector construct increases HIV-1 genomic RNA packaging and infectivity/transduction efficiency of the recombinant HIV-1 particles.  It is noted that the term “consists essentially of” is not defined by the instant specification; and a “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”).  See also In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristic of applicant’s invention.    
Arts discloses a method for producing infectious recombinant HIV-1 viral particles, said method comprising:  transforming into mammalian cells such as 293T cells with a vector containing the primary recombinant (e.g., pRECnflHIV-1 containing a near full length HIV-1 genome with a deleted 5' LTR; pRECnflHIV-1 Δenv/URA3 and pRECnflHIV-1 Δpol/URA3) and a vector containing the complementation genome, wherein the complementation genome contains the R and U5 segments of the 5’ LTR, the pbs and the RNA packaging (ᴪ) region of the HIV genome (e.g., cpltRU5gag/tag, cpltRU5gag2/tag, cpltRU5gag3/tag and cplt-nflΔrbfRNA) (see at least Summary of the Invention; particularly page 6, last two paragraphs; last paragraph on page 15 continues to first paragraph of page 18; Fig. 2A-B and Fig. 3).  

    PNG
    media_image1.png
    714
    566
    media_image1.png
    Greyscale

Arts also states specifically “Optionally, the complementation genome may further include portions or the entirety of the gag and pol genes of HIV-1…..A subset of the viral particles produced by the transformed cells will contain both the primary recombinant genome and the complementation genome.  Other subsets of viral particles will contain only the primary recombinant genome or only the complementation genome and will not produce active infections.  Viral particles containing a primary recombinant genome and a complementation genome are believed to be infectious because of template switching occurring during reverse transcription of the viral genome" (last paragraph on page 16). Thus, the teachings of Arts include the use of a HIV-1 vector construct containing a complementation genome that includes the entirety of the gag and pol genes of HIV-1 in addition to the R and U5 segments of the 5’ LTR, the pbs and the RNA packaging (ᴪ) region of the HIV genome for the production of infectious recombinant HIV-1 viral particles.   Such a complementation genome includes a genomic RNA packaging enhancer (GRPE) element comprising a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the RNA wild-type genome as evidenced by the teachings of Chamanian et al which identified the GRPE element located within the gag p1-p6 domain of the HIV-1 RNA wild type genome and overlapping the Gag-Pol ribosomal frameshift signal (see at least Summary).  Additionally, Arts also disclosed a method for producing infectious recombinant HIV-1 viral particles, said method comprising transforming 293T cells with a recombinant HIV-1 vector construct carrying the NL4-3 genome or NL4-3/Bal genome containing an inserted renilla luciferase and EGFP selectable marker gene, respectively (page 19, middle paragraph; particularly Fig. 4).   Each of these vector constructs comprises at least 5’ LTR, pbs, Ψ, gag, pol, env and 3’ LTR in addition to the inserted selectable marker; and therefore each also includes a genomic RNA packaging enhancer (GRPE) element comprising a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the RNA wild-type genome as evidenced by the teachings of Chamanian et al which identified the GRPE element located within the gag p1-p6 domain of the HIV-1 RNA wild type genome and overlapping the Gag-Pol ribosomal frameshift signal (see at least Summary and Fig. 5B).  
Arts did not disclose specifically a vector construct comprising the complementation genome containing the entirety of the gag and pol genes of HIV-1 comprising a nucleic acid sequence having SEQ ID NO:1, and/or a recombinant HIV-1 vector construct carrying the NL4-3 or NL4-3/Bal genome with a selectable marker along with gag, pol and env genes comprising a nucleic acid sequence having SEQ ID NO:1. 
However, at the effective filing date of the present application Kingsman et al already disclosed wild-type HIV-1 gag-pol genes of strain HXB2 comprising the sequence (1169 bp through 1501 bp of SEQ ID NO:1) that is 100% identical to SEQ ID NO:1 (333 bp) of the present application (SEQ ID NO:1, col. 12, lines 51-65; attached sequence search below).  Kingsman et al also disclosed at least that retaining a 281 bp fragment (nucleotide 1222 downstream of the beginning of gag to the end of gag at nucleotide 1502) spanning the frameshift site and the overlapping region of the gag and pol reading frames will enable more efficient expression of gag-pol proteins (col. 12, lines 51-65).  
It would have been obvious for an ordinary skilled artisan to modify the teachings of Arts by also utilizing a vector construct comprising the complementation HIV-1 genome and/or a recombinant HIV-1 vector construct with the entirety of the gag and pol genes of HIV-1 strain HXB2 comprising the sequence of SEQ ID NO:1 (333 bp), in light of the teachings of Kingsman et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Kingsman et al already disclosed at least wild-type HIV-1 gag-pol of strain HXB2 comprising the sequence (1169 bp through 1501 bp of SEQ ID NO:1) that is 100% identical to SEQ ID NO:1 (333 bp) of the present application; and also taught that retaining a 281 bp fragment spanning the frameshift site and the overlapping region of the gag and pol reading frames will enable more efficient expression of gag-pol proteins.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Arts and Kingsman et al, coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Arts and Kingsman et al as set forth above is indistinguishable and encompassed by the methods as claimed broadly.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 04/21/2022 (pages 21-24) have been fully considered, but they are respectfully not found persuasive for the following reasons. 
Applicant argued basically that currently amended independent claims 25 and 37 are not obvious over Arts in view of Kingsman et al and evidenced by Chamanian et al.  This is because there is nothing in Arts that would lead one skilled in the art to use a GRPE element consisting essentially of a nucleic acid sequence corresponding to a nucleic acid sequence encoding the P2 and P3 stem loops in the gag p1-p6 domain of the HIV-1 RNA wild-type genome, or such a GRPE element could be used to increase HIV-1 genomic RNA packaging in the recombinant HIV-1 particles produced by a transfected cell.  Kinsman et al also do not correct the deficiencies of Arts because there is also nothing in the Kingsman reference would also lead one skilled in the art to use the recited GRPE element to increase HIV-1 genomic RNA packaging.  Once again, Applicant argued that the Chamanian reference is not a prior art and therefore it cannot be served as evidence. 
First, please refer to the examiner’s same responses to Applicant’s arguments for the rejection of claims 25, 29-33, 35-38, 42-46 and 48-49 above.
Second, once again Arts discloses explicitly a method for producing infectious recombinant HIV-1 viral particles, said method comprising:  transforming into mammalian cells such as 293T cells with a vector containing the primary recombinant (e.g., pRECnflHIV-1 containing a near full length HIV-1 genome with a deleted 5' LTR; pRECnflHIV-1 Δenv/URA3 and pRECnflHIV-1 Δpol/URA3) and a vector containing the complementation genome, wherein the complementation genome contains the R and U5 segments of the 5’ LTR, the pbs and the RNA packaging (ᴪ) region of the HIV genome (e.g., cpltRU5gag/tag, cpltRU5gag2/tag, cpltRU5gag3/tag and cplt-nflΔrbfRNA), and that the complementation genome may further include the entirety of the gag and pol genes of HIV-1.  As depicted in Fig. 3 the primary recombinant pRECnflHIV-1 containing a near full length HIV-1 genome also comprises the entirety of the gag and pol genes of HIV-1, as well as the recombinant HIV-1 vector construct carrying the NL4-3 genome or NL4-3/Bal genome containing an inserted renilla luciferase and EGFP selectable marker gene, respectively, that are also utilized in a method for producing infectious recombinant HIV-1 viral particle (Fig. 4).  The Chamanian reference can be used as evidence showing that the vector containing the complementation genome, the primary recombinant pRECnflHIV-1, or the recombinant HIV-1 vector construct carrying the NL4-3 genome or NL4-3/Bal genome of Arts also contains the recited GRPE element since GRPE is present/located naturally in a gag gene region containing the Gag-Pol ribosomal frameshift signal of the HIV-1 RNA wild-type genome.  Additional supporting reference includes the teachings of Watts et al (Nature 460:711-766; doi:10.1038/nature08237, 2009) showing the architecture and secondary structure of the entire HIV-1 NL4-3 RNA genome that includes the gag-pol frameshift region in Figure 2a.
Third, the Kingsman reference was used to supplement the teachings of Arts on using wild-type HIV-1 gag-pol genes of strain HXB2 comprising the sequence (1169 bp through 1501 bp of SEQ ID NO:1) that is 100% identical to SEQ ID NO:1 (333-bp GRPE element) of the present application.  As set forth in the above 103 rejection, an ordinary skilled artisan would have been motivated to utilize at least wild-type HIV-1 gag-pol of strain HXB2 comprising the sequence (1169 bp through 1501 bp of SEQ ID NO:1) that is 100% identical to SEQ ID NO:1 (333-bp GRPE element) of the present application because Kingsman et al taught that retaining a 281 bp fragment spanning the frameshift site and the overlapping region of the gag and pol reading frames will enable more efficient expression of gag-pol proteins.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HIV-1 strain vCP1521 gag gene with Accession No. EF553538 contains a sequence of nucleotides 1169-1501 that is similar to SEQ ID NO:1 (333-nucleotide sequence) of the present application with a single substitution at nucleotide 302 in SEQ ID NO:1 (see attached sequence search below).
Conclusion
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


Sequence 1
Patent No. 6541248


  Query Match             100.0%;  Score 333;  DB 6;  Length 4307;
  Best Local Similarity   100.0%;  
  Matches  333;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTAAGTGTTTCAATTGTGGCAAAGAAGGGCACACAGCCAGAAATTGCAGGGCCCCTAGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1169 TTAAGTGTTTCAATTGTGGCAAAGAAGGGCACACAGCCAGAAATTGCAGGGCCCCTAGGA 1228

Qy         61 AAAAGGGCTGTTGGAAATGTGGAAAGGAAGGACACCAAATGAAAGATTGTACTGAGAGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1229 AAAAGGGCTGTTGGAAATGTGGAAAGGAAGGACACCAAATGAAAGATTGTACTGAGAGAC 1288

Qy        121 AGGCTAATTTTTTAGGGAAGATCTGGCCTTCCTACAAGGGAAGGCCAGGGAATTTTCTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1289 AGGCTAATTTTTTAGGGAAGATCTGGCCTTCCTACAAGGGAAGGCCAGGGAATTTTCTTC 1348

Qy        181 AGAGCAGACCAGAGCCAACAGCCCCACCAGAAGAGAGCTTCAGGTCTGGGGTAGAGACAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1349 AGAGCAGACCAGAGCCAACAGCCCCACCAGAAGAGAGCTTCAGGTCTGGGGTAGAGACAA 1408

Qy        241 CAACTCCCCCTCAGAAGCAGGAGCCGATAGACAAGGAACTGTATCCTTTAACTTCCCTCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1409 CAACTCCCCCTCAGAAGCAGGAGCCGATAGACAAGGAACTGTATCCTTTAACTTCCCTCA 1468

Qy        301 GGTCACTCTTTGGCAACGACCCCTCGTCACAAT 333
              |||||||||||||||||||||||||||||||||
Db       1469 GGTCACTCTTTGGCAACGACCCCTCGTCACAAT 1501


LOCUS       EF553538                1503 bp    DNA     linear   VRL 19-MAY-2007
HIV-1 strain vCP1521 gag protein (gag) gene, complete cds.


  Query Match             99.5%;  Score 331.4;  DB 234;  Length 1503;
  Best Local Similarity   99.7%;  
  Matches  332;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TTAAGTGTTTCAATTGTGGCAAAGAAGGGCACACAGCCAGAAATTGCAGGGCCCCTAGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1169 TTAAGTGTTTCAATTGTGGCAAAGAAGGGCACACAGCCAGAAATTGCAGGGCCCCTAGGA 1228

Qy         61 AAAAGGGCTGTTGGAAATGTGGAAAGGAAGGACACCAAATGAAAGATTGTACTGAGAGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1229 AAAAGGGCTGTTGGAAATGTGGAAAGGAAGGACACCAAATGAAAGATTGTACTGAGAGAC 1288

Qy        121 AGGCTAATTTTTTAGGGAAGATCTGGCCTTCCTACAAGGGAAGGCCAGGGAATTTTCTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1289 AGGCTAATTTTTTAGGGAAGATCTGGCCTTCCTACAAGGGAAGGCCAGGGAATTTTCTTC 1348

Qy        181 AGAGCAGACCAGAGCCAACAGCCCCACCAGAAGAGAGCTTCAGGTCTGGGGTAGAGACAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1349 AGAGCAGACCAGAGCCAACAGCCCCACCAGAAGAGAGCTTCAGGTCTGGGGTAGAGACAA 1408

Qy        241 CAACTCCCCCTCAGAAGCAGGAGCCGATAGACAAGGAACTGTATCCTTTAACTTCCCTCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1409 CAACTCCCCCTCAGAAGCAGGAGCCGATAGACAAGGAACTGTATCCTTTAACTTCCCTCA 1468

Qy        301 GGTCACTCTTTGGCAACGACCCCTCGTCACAAT 333
              | |||||||||||||||||||||||||||||||
Db       1469 GATCACTCTTTGGCAACGACCCCTCGTCACAAT 1501